Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1–20 have been submitted for examination.  
Claims 1, 9, and 17 have been examined and rejected. 
Claims 2–8, 10–16, and 18–20 are objected to.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 9, and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 10, and 19 of U.S. Patent No. 11,032,620.

US 17/329,679  Claim 9
US 11,032,620  Claim 10
A system for processing voice requests for identifying media content in streaming media for display, comprising: 
A system for processing voice requests for identifying media content in streaming media to display from voice requests, comprising: 
a local device; and at least one server configured to:
a client device; and at least one server configured for

voice to text search of media content in streaming media based on a voice request from a client device wherein the client device is communicatively coupled to the server over a network, and the server configured to:
apply a natural language processing (NLP) application to convert a voice request to text wherein the voice request is sent from the local device to the server;
receive a voice request for media content comprising at least a video clip of a scene contained in the media content wherein the media content is streamed to the client device;
create a first search handler to execute a search action to identify contextual data associated with 


apply a natural language processing solution to convert the voice request to text for matching to a set of one or more words contained in at least close caption text of the selected video;
display a list of media content that has been tagged by the first search handler of the control system comprising at least one video scene that is selected for the display at the local device; and
associate one or more matched words of the closed caption text with a start index and an end index of the video clip contained in the selected video; and
in response to the at least one video scene selected from the tagged list of media content, stream the selected at least one video scene at the local device.
stream the video clip to the client device in accordance with the start index and the end index associated with matched closed caption text.


Claims 1, 9 and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 10, and 19 of U.S. Patent No. 11,032,620. Although the claims at issue are not identical, they are not patentably distinct from each other because instant claim 9 is anticipated by the conflicting patented claim 10 as shown in the table above. The difference between the instant examined claim and the conflicting patented claim is that the conflicting patented claim is narrower in scope and falls within the scope of the examined claim. Thus, the species or sub-genus claimed in the conflicting patent anticipates the examined claimed genus. Therefore, a patent to the examined claim genus would improperly extend the right to exclude granted by a patent to the species or sub-genus should the genus issue as a patent after the species or sub-genus. See MPEP §804(II)(B)(1).

Claim Objections
Claims 2–8, 10–16, and 18–20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL B PIERORAZIO whose telephone number is (571)270-3679.  The examiner can normally be reached on Monday - Thursday, 8am - 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 5712704195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL B. PIERORAZIO/Primary Examiner, Art Unit 2426